UNITED STATES SECURITIES ANDEXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): August 1, 2014 LIVEWIRE ERGOGENICS, INC. (Exact name of registrant as specified in its charter) Nevada 000-54588 26-1212244 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 24845 Corbit Place, Yorba Linda, CA 92887 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (714) 940-0155 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01-Other Events. Pursuant to the Current Report on Form 8-K filed by the Company with the Securities and Exchange Commission on May 20, 2014, the Company reported that “on May 13, 2014 the Company completed the acquisition of a majority stake of Apple Rush Company, Inc., pursuant to a Memorandum of Understanding which the Company had disclosed on Form 8-K filed on March 10, 2014”. Due to the complicated and difficult nature of the due diligence and other requirements to complete the transaction, the parties to the agreements have agreed to postpone the closing of the transaction.The Company believes the closing will occur on or about August 31, 2014. The Company believes that because the closing of the transaction has been delayed, the requirement to consolidate any financial information of Apple Rush and to present historical audited financial statements of Apple Rush has not been met as of the date of this filing. Item 9.01-Financial Statements and Exhibits. (d) Exhibits The following Exhibits are attached hereto: Exhibit No. Description 99.1 Letter Agreement of Amendment to Stock and Trademark Purchase and Assignment Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIVEWIRE ERGOGENICS, INC Date: August 14, 2014 By: /s/Bill Hodson Bill Hodson Chief Executive Officer 2
